FOURNET, Chief Justice.
We are without jurisdiction of this appeal, the lower court having ruled adversely to the contention of the plaintiffs that Ordinance No. 49 of 1953 adopted by the City of Shreveport — reclassifying residential property within the Belle Meade Subdivision as D-2, neighboring commercial — is unconstitutional, and the record failing to affirmatively show the “amount in dispute” or the value of the right in contest exceeds $2,000.
There is no evidence in the record on this subject that has probative Value. Other than the bare “opinion” of the respective plaintiffs (unsupported by facts or basis) that their property will be reduced in value in excess of $2,000 if this reclassification is permitted to stand, we find only the testimony of two mortgage men who dea} in the financing of homes, neither of .whom offered any. evidence with respect to, the decrease in value of any of the property *15owned by the plaintiffs as the result of this re-zoning. Rather, their testimony is confined to expressions with respect to the policy of their companies in lending money on homes built in close proximity to commercial property.
Accordingly, by virtue of the authority vested in this court in LSA-R.S. 13:4441, 13 :4442, this case is ordered transferred to the Court of Appeal for the Second Circuit, the transfer to be made within 30 days after this decree becomes final; otherwise, the appeal is to be dismissed. The appellants are to pay the cost of the appeal in this court, and all other costs are’to await the final disposition of this cause.